COURT OF APPEALS
                        SECOND DISTRICT OF TEXAS
                             FORT WORTH

                            NO. 02-12-00186-CR


ASAEL FURQUIM DEARRUDA, JR.                                      APPELLANT
A/K/A ASAEL F. DEARRUDA A/K/A
ASAEL ARRUDA

                                       V.

THE STATE OF TEXAS                                                     STATE


                                    ----------

          FROM THE 355TH DISTRICT COURT OF HOOD COUNTY

                                    ----------

                       MEMORANDUM OPINION1

                                    ----------

                                  Introduction

      Appellant Asael Furquim Dearruda Jr. appeals two twenty-year sentences

imposed after he pled guilty to two counts of aggravated assault with a deadly

weapon.   In one issue, he contends that the judgments should be reversed

because the trial court erred by allowing the State to introduce evidence of
      1
      See Tex. R. App. P. 47.4.
extraneous bad acts despite the State’s failure to provide proper timely notice

following Appellant’s proper request. We affirm.

                             Procedural Background2

      A four-count indictment charged that on or about September 29, 2011,

Appellant committed two counts of attempted murder and two counts of

aggravated assault with a deadly weapon.              Appellant was arraigned on

December 7, 2011, and pled ―not guilty‖ to all counts. The case went to trial on

April 9, 2012.

      On April 3, the Tuesday before trial, Appellant filed several pretrial motions

including one entitled ―Rule 404(b) and Article 37.07 Request for Notice of Intent

to Offer Extraneous Conduct.‖ The court heard all the pretrial motions on the day

of trial prior to jury selection. At that time, Appellant informed the trial court that

he would plead guilty and elect for the jury to assess punishment.3               The

prosecutor also informed the trial court that in a telephone conversation with

defense counsel the Thursday evening before trial he had disclosed specific

incidences of extraneous conduct that the State intended to use at trial. The

prosecutor secured defense counsel’s permission to email information to her



      2
        It is unnecessary to discuss the complicated factual background of the
allegations as they are not germane to the issue raised by Appellant.
      3
      The State did not proceed on count one or two of the indictment charging
attempted murder, and Appellant pled guilty to aggravated assault with a deadly
weapon as alleged in counts three and four.


                                          2
over the weekend, which he did, and followed up with a written copy on the

morning of trial.

      Defense counsel acknowledged that she filed her request on Tuesday, two

days before the oral notice by phone, and further agreed to the notice procedure

offered by the State. Defense counsel objected to the information provided in the

emailed and written notice because it contained alleged extraneous conduct she

knew nothing about despite the fact that she had, on more than one occasion,

viewed the State’s file in the criminal case and received other related information

from the State.4

      The following occurred during the pretrial hearing:

            [DEFENSE COUNSEL]: And Your Honor, I would object to
      that. [W]hen he called me on Thursday, we absolutely had that
      conversation, we did. I had a copy of the DA’s file, which we also
      went back down a week ago and verified we were current on the
      DA’s file. . . . So, yes, I agree, and you can call it stupidity on my part
      on agreeing to something I had no idea, I just figured it was the
      same thing as the DA’s file, you know, what was in there.

             [PROSECUTOR]: Now, with regard to the specific things,
      those are things that have come out of testimony and witness
      interviews with witnesses who will be testifying in this trial.
      Therefore, there is no specific documentation to any of that, but
      those are the type of things that we were discussing over the phone
      orally before I ever filed this. It’s not like we didn’t talk about it, about
      what would be on this notice. I mean I understand it wasn’t
      contained within the file or the reports, but we did have a
      conversation back on Thursday evening.

      4
         One of the complainants in the indicted offenses was Appellant’s ex-wife
who, prior to the events giving rise to the indictment, had obtained a protective
order against him. Defense counsel admitted that she had received copies of the
filings in the protective order case.


                                           3
       [DEFENSE COUNSEL]: And—and, again, it’s the other things
that are in here that he admits are from interviews with the witnesses
and stuff that I—there’s no way I could have known that. And,
again, I did interview his daughter and him, and—and did not have
any of this information, so I’ve had no opportunity to even discuss
with him. I have gone over about half of them since we got here this
morning, but that’s all.

      [PROSECUTOR]: And I would just reiterate that the late—I
mean the notice wasn’t filed until early last week. It was late—I
mean it was Thursday when I spoke with her about getting
permission to do it over the weekend, and I fully intended to stay late
that night and get it out that night if I hadn’t had permission from
defense counsel specific, and that’s why I went into as much detail
as we could, talking about what it was on the phone before I left for
the weekend, because I didn’t want that to be a problem.

       THE COURT: Well, all right. Well, reurge any objection at the
time that any of this is offered, I guess, is —is—and it’s not going to
come in except in punishment, so you need to reurge any objections
that you have at this time, counsel—

      [DEFENSE COUNSEL]: Well, because this will—

      THE COURT: —outside the—pardon me?

      [DEFENSE COUNSEL]:              Because this will only be a
punishment trial as it is, —

      THE COURT: Right.

      [DEFENSE COUNSEL]: —in this case, so, again, that’s why
to me it’s so much more important that I could have at least prepared
some form of rebuttal to this.

      THE COURT: Uh-huh.

      [DEFENSE COUNSEL]: And Your Honor, with response to
the motions in limine, is there any objection to anything?

      [PROSECUTOR]: There’s no objection. . . .

      THE COURT: All right. Granted.


                                  4
            ....

            [DEFENSE COUNSEL]: And Your Honor, if—I gave you a
      copy of this. In many cases, there’s not even an approximate year
      of when this alleged incident might or might not have happened. I
      mean it makes it even more difficult to argue against.

             THE COURT: Well, if need be, we can take those matters up
      outside the jury’s presence and I’ll make a final ruling at the time that
      that evidence is proffered. Well, of course, a punishment trial is
      pretty, as you well know, pretty wide open as to all of incidents of
      good or bad behavior, as the case may be, whether they result in
      criminal convictions or not, you know, it’s pretty much admissible.

             [DEFENSE COUNSEL]: Correct. But, again, it would be good
      to at least know the approximate dates or times of when they’re
      allegedly to have occurred, and on those grounds, I would object.

             THE COURT: All right. Well, I’ll overrule your objections at
      this point. If we need to revisit them, let me know.


                                    Discussion

      In a single issue, Appellant argues the trial court erred by allowing the

State to introduce evidence of extraneous conduct without providing complete

and timely notice pursuant to a proper request.         Appellant’s pretrial motion

requested notice under article 37.07, section 3(g) of the Texas Code of Criminal

Procedure and rule 404(b) of the Texas Rules of Evidence. See Tex. Code Crim.

Proc. Ann. art. 37.07, § 3(g) (West Supp. 2012); Tex. R. Evid. 404(b).            The

purpose of both of these notice provisions is to prevent surprise by providing

information concerning the extraneous crimes or bad acts the State plans to

introduce at trial. Hernandez v. State, 176 S.W.3d 821, 824 (Tex. Crim. App.



                                         5
2005); Wham v. State, No. 02-09-00390-CR, 2011 WL 4413745, at *2 (Tex.

App.—Fort Worth Sept. 22, 2011, pet. ref’d) (mem. op., not designated for

publication) (―The purpose of the notice provision is to avoid unfair surprise and

to enable a defendant to prepare to answer the extraneous offense evidence.‖).

      Appellant’s argument on appeal is consistent with the argument at the

pretrial hearing—that the notice provided by the State was incomplete and too

late to allow for adequate preparation by defense counsel. Defense counsel

objected at the pretrial hearing, which was the earliest opportunity to do so.

While the trial court judge overruled counsel’s objections at that time, he advised

her that if she wanted ―to revisit‖ the objections to let him know and ―if need be,

we can take those matters up outside the jury’s presence and I’ll make a final

ruling at the time that that evidence is proffered.‖ In his brief, Appellant fails to

cite to where he made a single follow-up objection based on improper notice.

After a careful review of all the testimony, we cannot find during the testimony of

any witness any objection to extraneous offense or conduct evidence based on

lack of proper notice.

      The law in Texas requires a party to continue to object each time

inadmissible evidence is offered. Martinez v. State, 98 S.W.3d 189, 193 (Tex.

Crim. App. 2003); Beheler v. State, 3 S.W.3d 182, 187 (Tex. App.—Fort Worth

1999, pet ref’d). Any error in admitting the evidence complained of on appeal is

cured if the evidence came in elsewhere without objection. See Ethington v.

State, 819 S.W.2d 854, 858 (Tex. Crim. App. 1991). The two exceptions to this


                                         6
rule are (1) when the party asks for and receives a running objection, and (2)

where the evidence is offered outside the presence of the jury and the party

receives a ruling. See Tex. R. Evid. 103(a)(1); Ethington, 819 S.W.2d at 858–59.

This ruling has been specifically applied to preservation of error when the

objections were that extraneous offense evidence was admitted without proper

notice. Miramontes v. State, 225 S.W.3d 132, 144 (Tex. App.—El Paso 2003, no

pet.).

         Recognizing that there was no actual evidence offered in the pretrial

hearing, the trial court invited defense counsel to revisit the issues raised and

advised that it would then conduct a hearing outside the presence of the jury and

make ―a final ruling.‖     Defense counsel did not request a hearing on the

admissibility of any evidence, renew any objection based on lack of proper

notice, or request a running objection. We hold, therefore, that Appellant did not

preserve any error that may have occurred when any extraneous offense or

conduct evidence was admitted without objection.

         Appellant claimed he did not have adequate time to prepare to refute the

evidence of extraneous conduct due to the late notice. Yet Appellant did not

request a postponement or seek a continuance on the basis of surprise. Having

failed to do so, Appellant has waived any complaint that he was surprised by the

State’s notice. See Martin v. State, 176 S.W.3d 887, 900 (Tex. App.—Fort Worth

2005, no pet.); Koffel v. State, 710 S.W.2d 796, 802 (Tex. App.—Fort Worth




                                         7
1986, pet. ref’d) (indicating failure to request a continuance forfeits any error

urged on appeal on the basis of surprise). We overrule Appellant’s sole issue.

                                  Conclusion

      Having overruled Appellant’s sole issue on appeal, we affirm the trial

court’s judgment.


                                                 LEE GABRIEL
                                                 JUSTICE

PANEL: DAUPHINOT, GARDNER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: April 11, 2013




                                       8